DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has submitted amendments to the claims on 8/30/2021. Applicant has amended claim 1 and has newly introduced claim 9. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: input unit in claim 1 and output unit in claims 1-6.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding the input unit in claim 1, the generic placeholder, input unit, is recited with functional language to describe function of the generic placeholder. However, no structure for the generic placeholder is explained in the claim nor the specification. 
Regarding the output unit in claims 1-6, the generic placeholder, output unit, is recited with functional language to describe function of the generic placeholder. However, no structure for the generic placeholder is explained in the claim nor the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation learning mode generating unit in claim 1, input unit in claim 1, and output unit in claims 1-6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The generic placeholder in these claims have no structure in the specification and thus the Examiner is unable to interpret the generic placeholder’s structure. Therefore, for the purpose of examination, the Examiner will interpret the claim such that any structure that can implement the functionality of the generic placeholder will be seen as a possible structure that is able to read on these claims.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “degree of influence on the subject quality element item that is high” in claim 2 is a relative term which renders the claim indefinite. The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, the Examiner will interpret the claim such that any degree of influence is considered high under broadest reasonable interpretation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al (US PUB. 20170031330, herein Shiraishi) in view of Yoshida et al (US PUB. 20180052756, herein Yoshida). 

	Regarding claim 1, Shiraishi teaches A device for assisting molding condition determination and for use with a molding method that molds an article by feeding molten material into a mold (0010), the device comprising: 
processing circuitry configured to create a learning model through machine learning (0026 “a machine learning device that performs machine learning of adjusting operating conditions by an injection molding machine”, 0052) in which a plurality of molding condition element items used to mold the article (0022, operating conditions correspond to the molding condition element items used to mold the article) and a plurality of quality element items of the molded article are used as learning data (0053, 0053 teaches that physical amount data, which is the different physical characteristics of a molded article are used to define an environmental state which is used in machine learning. These physical characteristics of the molded article correspond to the quality element items of the molded article), the learning model relating to a degree of influence of each of the molding condition element items on each of the quality element items (0026 “the machine learning ; 
an input unit that receives input of a subject quality element item to be checked, the subject quality element item selected from the quality element items (0012, 0054 “The physical-amount data storage section 22 stores physical-amount data observed by the state observation section 21 during injection molding as physical-amount data on a molded article molded by the injection molding”, 0053 0012 lists out the quality elements to be checked. These are the same qualities used for the quality elements item.); 
[and an output unit that outputs, to a display] using the learning model, the molding condition element item that has the degree of influence on the subject quality element item (0072 “it becomes possible to learn the combination of a screw rotation speed and back pressure at which consumption power becomes minimum within a range in which an excellent article may be stably molded without the occurrence of a molding failure.”). 
Shiraishi does not explicitly teach and an output unit that outputs, to a display and wherein the input unit and the output unit are coupled to the display.
	Yoshida does teach and an output unit that outputs, to a display (0060 “output device 105 outputs (displays) a determination result screen 137 to the user or the like”, a determination is displayed. Shiraishi as shown above teaches determining a determination. The combination of Shiraishi and Yoshida would yield a means for determining the claimed determination and for displaying the determination)  
wherein the input unit and the output unit are coupled to the display (fig. 3, 0059 “an input device 104, such as a keyboard, and an output device 105, such as a display.” Fig. 3 shows the input unit and output unit are coupled to the display.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the injection molding machine determinations of Shiraishi with the displaying of injection molding machine information of Yoshida since Yoshida teaches a means for improving the accuracy of risks defined for abnormalities that might occur in a system (0013). 

Regarding claim 2, Shiraishi and Yoshida teach the device according to claim 1.
Shiraishi further teaches wherein the output unit outputs the molding condition element item having the degree of influence on the subject quality element item that is high (0072 “it becomes possible to learn the combination of a screw rotation speed and back pressure at which consumption power becomes minimum within a range in which an excellent article may be stably molded without the occurrence of a molding failure.”).

Regarding claim 3, Shiraishi and Yoshida teach the device according to claim 1.
Shiraishi further teaches wherein the output unit outputs the molding condition element item that has the degree of influence on the subject quality element item (0072 “it becomes possible to learn the combination of a screw rotation speed and back pressure at which consumption power becomes minimum within a range in which an excellent article may be stably molded without the occurrence of a molding failure.”), and a value of the degree of influence (0039 “an action value function is a value function indicating to what degree an action a.sub.t is valuable in a certain state s.sub.t. The action value function is expressed as a function using a state and an action as arguments and updated based on a reward obtained with respect to an action in a certain state”, 0070 “the adjustment of the operating conditions corresponds to . Actions are operating conditions of the injection molding machine. Actions and their degree of influence on the physical characteristics of the molded article are expressed in a value function.)

Regarding claim 5, Shiraishi and Yoshida teach the device according to claim 1. 
Shiraishi further teaches wherein: when the subject quality element item has deviation from a target value for the subject quality element item (0019 “when the physical-amount data deviates from the target value”), the input unit receives input of the subject quality element item (0012, 0054 “The physical-amount data storage section 22 stores physical-amount data observed by the state observation section 21 during injection molding as physical-amount data on a molded article molded by the injection molding”, 0053) and the deviation between the subject quality element item and the target value (0053 “The state observation section 21 is a function section that observes physical-amount data regarding injection molding output from each of the devices of the injection molding system 1 and imports the observed state data in the machine learning device 20. The physical-amount data includes…a deviation amount of an optical axis of a transparent molded article”, 0017 “In the injection molding system, an allowable value may set in advance in the physical-amount data, and the reward calculation section may give, when the physical-amount data deviates from the allowable value, a negative reward based on an amount of the deviation.”); and the output unit recommends, in accordance with the degree of influence on the subject quality element item, which of the molding condition element items to adjust in order to eliminate the deviation (0062 “it is known that burrs occur in a molded article at a maximum injection pressure of 200 MPa or higher and a short shot occurs in the molded article at a maximum injection pressure of 190 MPa or lower, an injection pressure in an injection step is caused to have an maximum pressure of 200 MPa and a minimum pressure of 190 Mpa as allowable 

Regarding claim 6, Shiraishi and Yoshida teach the device according to claim 5.
Shiraishi further teaches wherein the output unit recommends, in accordance with the degree of influence, how much and which of the molding condition element items to adjust (0062 “it is known that burrs occur in a molded article at a maximum injection pressure of 200 MPa or higher and a short shot occurs in the molded article at a maximum injection pressure of 190 MPa or lower, an injection pressure in an injection step is caused to have an maximum pressure of 200 MPa and a minimum pressure of 190 Mpa as allowable values”). 

Regarding claim 8, Shiraishi and Yoshida teach An injection molding apparatus comprising the device according to claim 1 (see the rejection of claim 1 above). 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al (US PUB. 20170031330, herein Shiraishi) in view of Yoshida et al (US PUB. 20180052756, herein Yoshida) in further view of Srivastava (NPL, How to Use Excel Sort (Without Messing Up Your Data), January, 2018).

Regarding claim 4, Shiraishi and Yoshida teach the device according to claim 1.
Shiraishi further teaches wherein the output unit has a predetermined number of the molding condition element items to be output, and outputs the predetermined number of the molding condition element items that have the degree of influence on the subject quality element item (0072 “it becomes possible to learn the combination of a screw rotation speed and back pressure at which consumption power becomes minimum within a range in which an excellent article may be stably molded without the occurrence of a molding failure.”), in [descending order] of the degree of influence on the subject quality element item (0041 “in the selection of an action in the above processing (2), an action a.sub.t by which a reward (r.sub.t+1+r.sub.t+2+ . . . ) over a future becomes maximum in a current state s.sub.t (an action for changing to a most valuable state when a state value function is used or a most valuable action in the state when an action value function is used) is selected”, actions which are operating conditions as shown in 0039, correspond to molding condition element items. The value of the actions are known.)
Shiraishi and Yoshida does not explicitly teach in descending order. 
Srivastava teaches in descending order (under the heading ‘Sorting numbers in MS Excel’, “Click on the Data tab available in Menu Bar, and perform quick sort by choosing any one of the options under the Sort & Filter group, depending upon whether you want to sort in ascending or descending order.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the injection molding machine learning techniques and data teachings of Shiraishi and the display teachings of Yoshida with the data sorting teachings of Srivastava because Srivastava teaches that “sorting data is considered to be one of the most essential components of data analysis as it helps in organizing or arranging the data in a specified desirable order and aids the procedure of formatting and visualizing data.” (first paragraph).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al (US PUB. 20170031330, herein Shiraishi) in view of Yoshida et al (US PUB. 20180052756, herein Yoshida) in further view of Asaoka et al (US PUB. 20180281256, herein Asaoka). 

Regarding claim 7, Shiraishi and Yoshida teach the device according to claim 1.
Shiraishi and Yoshida do not teach wherein the learning model is a graphical model.
 Asaoka teaches wherein the learning model is a graphical model (0075 “injection molding machine by the learning section 26 as display of characters in a display apparatus”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the injection molding machine learning techniques and data teachings of Shiraishi and the display teachings of Yoshida with the learning display teachings of Asaoka since they are both directed towards learning systems of injection molding machines and because Asaoka teaches a means for facilitating maintenance of the injection molding machine (0001).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al (US PUB. 20170031330, herein Shiraishi) in view of Yoshida et al (US PUB. 20180052756, herein Yoshida) in further view of Tanaka et al (US PUB. 4,802097, herein Tanaka).

Regarding claim 9, Shiraishi and Yoshida teach the device according to claim 1. 
Shiraishi further teaches wherein the degree of influence is specified as a [percentage that is displayed on the display] (0039 “an action value function is a value function indicating to what degree an action a.sub.t is valuable in a certain state s.sub.t. The action value function is expressed as a function using a state and an action as arguments and updated based on a reward obtained with respect to an action in a certain state”, 0070 “the adjustment of the operating conditions corresponds to the action a used in the machine learning”, states as shown in 0053 are defined according to physical characteristics of the molded article. A value is used to indicate the degree an action is valuable to a state.) 
Shiraishi does not teach percentage that is displayed on the display. 
Tanaka teaches percentage that is displayed on the display (col 2 lines 47-50 “calculating percentage of current conduction flowing through the electric heating means, and means for displaying the result of the calculation”). 


Relevant Prior Art 
Di Domenico (US PUB. 20090053546) has been deemed relevant prior art since Di Domenico teaches a means for injection molding machine and initiating changes in the process parameters.  

Response to Arguments
Applicant’s arguments, filed 8/30/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shiraishi et al (US PUB. 20170031330, herein Shiraishi) in view of Yoshida et al (US PUB. 20180052756, herein Yoshida). 
Applicant argues on page 6 that Shiraishi fails to disclose or suggest that any type of influence is output to a display as is now claimed in claim 1. 
However, the combination of Shiraishi and Yoshida teaches the limitation since Shiraishi teaches using the learning model to understand the degree of influence on the subject quality element item since Shiraishi teaches a means for learning the combination of different variables and their impact on article being molded (0072). Yoshida further teaches a means for displaying a determination (0060). The teachings of Shiraishi correspond to a determination. The obvious 
Applicant argues on page 4 that by claiming the input and output unit are coupled to a display, this provides sufficient structure to input and output unit to preclude an interpretation under 35 USC 112(b). However, coupling to a display does not provide structure to an input or output unit since coupling under broadest reasonable interpretation does not mean that the respective units are only restricted to being part of the display.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116